Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 07, 2016

The Court of Appeals hereby passes the following order:

A16A1137. MICHAEL ALONZA RUFUS v. THE STATE.

      Michael Alonza Rufus was convicted of possession of marijuana with intent
to distribute and possession of a firearm during the commission of a felony. We
affirmed his convictions on appeal. Rufus v. State, 324 Ga. App. XXVIII (Case No.
A13A1416, decided September 30, 2013) (unpublished). Rufus later filed a “Petition
for Writ of Error Coram Nobis to Vacate a Void Judgment,” in which he argued that
his convictions were void because the trial court had lacked personal jurisdiction over
him and subject matter jurisdiction over the case and he had received ineffective
assistance of counsel. The trial court construed the motion as an extraordinary
motion for new trial and denied it. Rufus appealed to the Supreme Court, which
subsequently transferred the matter here.
      Because “there is no magic in nomenclature,” we construe a pleading not by
its name, but by its function and substance. State v. Hasson, 334 Ga. App. 1, 2 (1)
(778 SE2d 15) (2015) (punctuation omitted). Although the style of Rufus’s motion
contained the words “petition for writ of error coram nobis,” the motion was, in
substance, a motion to vacate his convictions.1 But “a petition to vacate or modify
a judgment of conviction is not an appropriate remedy in a criminal case.” Harper v.
State, 286 Ga. 216, 218 (1) (686 SE2d 786) (2009). Further, any appeal from an


      1
        A petition for writ of error coram nobis is “the ancestor of an extraordinary
motion for new trial based on newly discovered evidence.” State v. Carrion, 327 Ga.
App. 296, 297 (758 SE2d 632) (2014) (punctuation omitted). In his motion, Rufus
neither sought a new trial nor pointed to any newly discovered evidence.
order denying or dismissing such a motion must be dismissed. See Harper, supra;
Roberts v. State, 286 Ga. 532 (690 SE2d 150) (2010). Because Rufus was not
authorized to collaterally attack his convictions in this manner, this appeal is hereby
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             09/07/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.